Citation Nr: 1451589	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hydrocephalus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003, with additional periods of unverified service with the Army Reserve.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing before a Veterans Law Judge.  He failed to report for his scheduled May 2013 hearing, but requested that the hearing be rescheduled.  He again failed to report to an August 2013 hearing and has offered no explanation for this failure.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues on appeal were previously before the Board in April 2014, at which time they were remanded for further development.  In compliance with the April 2014 remand directives, the RO completed the following: (1) obtained records from the Social Security Administration (SSA); (2) made reasonable efforts to obtain Workman's Compensation records; (3) obtained records of VA treatment dated prior to 2007 and after 2012; and (4) afforded the Veteran VA examinations and obtained medical opinions regarding the etiology of the claimed conditions.  Review of the record reveals, however, that the RO did not verify the dates of the Veteran's Reserve service or obtain outstanding service treatment records (STRs) related to the Veteran's period(s) of Reserve service as directed by the Board.  The Board finds, therefore, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The issue of the Veteran's entitlement to service connection for hydrocephalus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his right knee arthritis had its onset in service. 

2.  Resolving all doubt in favor of the Veteran, his left knee arthritis had its onset in service.


CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Left knee arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2014).

The Veteran's service treatment records (STRs) from his period of active service include a December 2002 report of medical examination that was conducted contemporaneous to his separation from service and shows that the Veteran's lower extremities were normal at that time.  The Board notes, however, that a corresponding report of medical history documents the Veteran's endorsement of knee trouble and report that he experienced knee pain over the previous five month period.  In addition, a clinician noted in December 2002 that the Veteran had multiple musculoskeletal discomforts.

In a statement dated January 2010, the Veteran contended that the knee pain that had onset during service continued after service, and his knee condition was aggravated during his subsequent Reserve service.  The postservice evidence of record also shows that the Veteran sustained a work-related knee injury in August 2008, and that he filed a claim for workman's compensation for this injury.  Notably, a June 2009 letter from the insurance company that compensated the Veteran for the postservice injury indicates that the Veteran was only offered partial compensation, as the insurer found that certain degenerative findings were not a direct and natural result of the compensable August 2008 injury.

In April 2010, VA provided an examination to determine the nature of the Veteran's claimed bilateral knee disability and obtain an opinion as to its etiology.  During the examination, the Veteran was diagnosed with a left knee disability status post arthroscopic drilling chondroplasty with degenerative joint disease (DJD) and right knee DJD.  The examiner also noted that the Veteran had acute strain of the right knee, which resolved.  The examiner opined that the Veteran's current disability may be attributed to his postservice injury/conditions.  In offering this opinion, the examiner concluded that there is no objective evidence to support a link between the Veteran's current conditions and his service because the Veteran's STRs fail to document knee pain or a chronic knee condition despite the contemporaneous indication of five months of knee pain prior to discharge.  The Board thus finds that the examiner failed to give appropriate consideration of the Veteran's competent and credible report of recurrent knee pain upon his separation from service, and also failed to address the June 2009 finding that the Veteran's current disability is not solely due to his August 2008 injury.  The Board finds, therefore, that the examiner who offered the May 2014 opinion failed to consider the totality of the evidence of record, and thus, affords little weight to this opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Overall, the Board finds that the evidence stands in equipoise as to whether the Veteran's right and left knee arthritis is related to service.  Resolving any doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.


REMAND

A remand is necessary to ensure compliance with the April 2014 remand directives that instructed the RO to verify the dates of the Veteran's Reserve service and obtain outstanding STRs from his Reserve service.  Stegall, 11 Vet. App. at 271.  Specifically, Defense Personnel Records Information Retrieval System (DPRIS) search results include a September 2002 document indicating that he was assigned to the Reserves on February 1, 2003 following the termination of his period of active service and the terminal date of his Reserves obligation was January 12, 2008.  The DPRIS search results show that he may have had Reserve service from March 31, 2006 to January 12, 2008, and a March 2008 physical profile shows that he may have been retained for Reserve service post-January 2008 because this record includes a recommendation for medical discharge.  Notwithstanding this evidence, his period of Reserve service has not been verified, and whether the period from March 31, 2006 to January 12, 2008 qualifies as "active duty for training" (ACDUTRA) or "inactive duty for training" (INACDUTRA) is unclear.

Additionally, the evidence indicates that the Appeals Management Center (AMC) submitted requests to the VA Records Management Center (RMC) and the Defense Financing and Accounting Service (DFAS) in May 2014 and June 2014 for STRs and personnel records (leave and earning statements) for the period February 2000 to February 2003, which is the Veteran's period of verified active service, but failed to request these records with regard to any indicated period of Reserve service.  The only STRs of record that appear to pertain to a period of Reserve service are reports of medical examination and medical history that were recorded in August 2006.  Thus, a remand is necessary to verify the dates and nature of the Veteran's Reserve service and obtain outstanding STRs related to his period of Reserve service.

Here, the Veteran contended in an October 2013 informal hearing presentation that his hydrocephalus had onset during service.  In a May 2014 VA examination report, an examiner opined that hydrocephalus is both a congenital defect and a disease, and that it is less likely than not that the Veteran's hydrocephalus was caused or aggravated by service because the Veteran was diagnosed with hydrocephalus in infancy, but was asymptomatic until 2007.  The Board notes, however, that VA neurology consult records dated January 2007 document the Veteran's report that he began to experience headaches, a symptom of hydrocephalus, in 2005.  As such, the Board finds that the examiner did not consider the Veteran's competent and credible report that his headaches had onset in 2005 in offering the requested opinion.  The Board also finds that verification of the period(s) of the Veteran's Reserve service and obtaining STRs that relate to the Veteran's period(s) of Reserve service are necessary to determine whether the Veteran's hydrocephalus had onset, or was aggravated, during a period of active service, ACDUTRA, or INACDUTRA.  Thus, another opinion as to the nature and etiology of the Veteran's condition must be obtained on remand.  See Barr v. Nicholson, , 21 Vet. App. 303 (2007).  

In addition,  request that the Veteran provide, or authorize VA to obtain, records of his January 2007 treatment by a neurologist in Austin, Texas, which was referenced in January 2007 VA neurology consult records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his January 2007 treatment by a neurologist in Austin, Texas.  All efforts to obtain these records and any negative responses should be documented.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any pre-service, in-service and/or post- symptomatology of his hydrocephalus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Determine the Veteran's dates of his all periods of ACDUTRA and INACDUTRA in the Army Reserves and associate the corresponding records with the claims file.

4.  Obtain a medical opinion from the clinician who conducted the Veteran's May 2014 central nervous system and neuromuscular diseases examination.  If this clinician is not available, the requested opinion should be provided by another appropriate clinician.

The claims folder should be made available to the clinician for review, with such review noted in the provided reports.  The clinician should record the full history of the Veteran's hydrocephalus, including the Veteran's competent report of his symptoms.

   (a) The clinician is asked to state whether the likelihood that the Veteran's hydrocephalus existed prior to service and provide rationale in support of that opinion.
   
   (b) Next, the clinician should opine as to whether the Veteran's hydrocephalus is capable of improving or deteriorating, or rather whether it is static and immutable.  If the clinician determines that it is static and immutable, the clinician must provide an opinion as to whether there was a superimposed disease or injury in service.

   (c) If the clinician concludes that the Veteran's condition existed prior to service, the clinician should indicate the likelihood that the disability worsened during service, to include any identified period(s) of ACDUTRA or INACDUTRA.  If the clinician determines that the Veteran's condition did not increase in severity during service, the clinician should indicate as such.

   (d) If the clinician concludes that the Veteran's condition did not pre-exist service, the clinician should opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to include any identified period(s) of ACDUTRA or INACDUTRA, or whether it is at least as likely as not that the condition had onset within one year of his period of active service (February 2000 to February 2003).

The rationale for all opinions expressed should be set forth in legible reports and all findings should be reported in detail.  A clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.  As such, if the clinician is unable to offer an opinion, it is essential that the clinician provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
   
5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The Veteran's claim must be readjudicated in light of the Board's determination that hydrocephalus was not noted at service entry.

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afford an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


